Detailed Action
Summary
1. This office action is in response to the amendment filed on May 23, 2022. 
2. Applicant has canceled claims 11 and 18.
3. Applicant has amended claims 1-5, 7-10 and 12-14. Claim 1 is amended herein to incorporate the allowable subject matter of claim 4, independent claim 7 amended to incorporate the allowable subject matter of claim 11 and independent claim 14 amended to incorporate the allowable subject matter of claim 18.
4. Claims 1-10, 12-17 and 19-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Dean Munyon on 5/27/22. Examiner initiated an interview to correct minor informalities. Consequently, agreement  was reached and the following correction is made .
Claim 4:
The apparatus of claim 1, wherein the control circuit includes a level-shift circuit coupled between the control node and a ground supply node and is  configured [[to:]] to adjust the voltage level of the control node based on a voltage level of the ground supply node .
Allowable subject matter
7. Claims 1-10, 12-17 and 19-20  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “compare a voltage level of the feedback signal to a reference voltage level to generate an error signal; sink, from the control node, a first current included in an adjustment current to adjust the voltage level of the control node, wherein a value of the adjustment current is based on the error signal and the voltage level of the control node; and source, to the control node, a second current included in the adjustment current to further adjust the voltage level of the control node ".
 In re to claim 7, claim 7 the prior art fails to disclose or suggest the emboldened and italicized features recites “generating a first adjustment current by summing the error signal and a first feedback current whose value is based on a first current being sunk from the control node; sinking the first adjustment current from the control node; generating a second adjustment current by summing the error signal and a second feedback current whose value is based on a second current being sourced to the control node; and sourcing the second adjustment current to the control node”.
In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “adjust a value of the control signal using the error signal and a control feedback signal whose value is indicative of a current associated with the control signal, sense a value of the current associated with the control signal; and generate a mirrored version of the current associated with the control signal using the value of the current associated with the control signal to generate the control feedback signal”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-6, claims 2-6 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 8-10 and 12-13, claims 8-10 and 12-13 depend from claim 7, thus are also allowed for the same reasons provided above.
In re to claims 15-17 and 19-20, claims 15-17 and 19-20 depend from claim 14, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839